Citation Nr: 0127665	
Decision Date: 12/27/01    Archive Date: 01/03/02

DOCKET NO.  99-23 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from December 1977 to 
June 1983.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which, in pertinent part, denied service connection 
for a psychiatric condition, to include post-traumatic stress 
disorder (PTSD).  

On September 18, 2001, a hearing was held in Washington, 
D.C., before the undersigned, who is a member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to  38 U.S.C.A. § 7107(c) (West Supp. 
2001).     

In September and October of 2001 (following the issuance of a 
statement of the case in October 1999), the veteran submitted 
medical records for the Board's review.   In both instances, 
however, the veteran, either personally or through her 
representative, waived in writing prior consideration of the 
evidence by the RO.  38 C.F.R. § 20.1304(c) (2001).  

By its July 1999 rating decision, the RO also denied a 
compensable rating for mitral valve prolapse (previously 
identified as paroxysmal atrial tachycardia).  The veteran 
filed a notice of disagreement and this issue was referenced 
in an October 1999 statement of the case.  However, the 
veteran did not specifically discuss the increased rating 
issue in a November 1999 VA Form 9.  The RO advised the 
veteran of this fact in a December 1999 letter, and advised 
her that she had until July 12, 2000 to file a substantive 
appeal on this issue.  The veteran did not file such a 
substantive appeal, and neither she nor her representatives 
have since raised arguments as to the increased rating issue 
(including at her September 2001 Board hearing).  Thus, 
although this issue was certified by the RO as being on 
appeal, it is not before the Board and will not be discussed 
further. 


FINDINGS OF FACT

1.  The veteran has a panic disorder which began during her 
active military service.

2.  There is no medical evidence linking PTSD to service, nor 
has the veteran alleged that an in-service stressor occurred 
which resulted in her PTSD. 


CONCLUSIONS OF LAW

1.  Service connection for panic disorder is warranted.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

2.  Service connection for PTSD is not warranted.  38 
U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304(f), 4.125 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Relevant service medical records reveal that in October 1979, 
the veteran sought treatment complaining of chronic dysphagia 
and a feeling of constriction in conjunction with stressful 
situations.  There was no history of trauma or thyroid 
problems.  A physical examination was within normal limits.  
The impression was possible thyroiditis and rule out 
Hashimoto's disease.  

In October 1981, the veteran sought treatment following the 
sudden onset of nausea, vomiting, tachycardia, and near 
syncope while she was in the mess hall.  An EKG revealed 
sinus arrhythmia.  Over the next two days, her heart rate 
slowed and her symptoms lessened, although feelings of 
weakness and some tremulousness persisted into early November 
1981.  Her most severe symptoms lasted for about 20 minutes 
and eased gradually.  An EKG showed accelerated conduction-
type syndrome without Wolff-Parkinson-White syndrome.  The 
veteran was noted to have a history of brief episodes 
(lasting approximately 30 seconds) of paroxysmal atrial 
tachycardia, which were associated with palpitations.  She 
was provisionally diagnosed as having accelerated atrial 
conduction, and a subsequent EKG revealed sinus tachycardia.  

Subsequently in November 1981, the veteran was seen in an 
emergency room setting complaining of rapid heart beat and 
dizziness.  Following an examination, she was assessed as 
having Barlow's syndrome.  The veteran continued to seek 
treatment for accelerated conduction syndrome in November 
1981.  In March 1982, she sought treatment in an emergency 
room setting for complaints of chest pain and pressure, 
without any nausea or vomiting.  The veteran had some 
excessive sweating without palpitations.  She denied having 
any shortness of breath, cough, or pleuritic component, and 
denied having had any similar pains in the past.  Following 
an examination, the veteran was diagnosed/assessed as having 
lower rib pain of unknown etiology.  Her condition upon 
release from the emergency room was good, and she was 
instructed to get bed rest and return if the pain continued.

In April 1982, the veteran was given a 90 day profile for 
probable Lown-Ganong-Levine syndrome.  In May 1982, she was 
noted to have not had any tachycardia since taking 
medication, and she continued taking the medication through 
February 1983.  In March 1983, the veteran was seen again 
after becoming "symptomatic" from exercise, and said that 
she felt tired all the time.  This was deemed to be a 
probable side effect of the medication she was taking, and it 
was recommended that she not participate in any mandatory 
physical training or strenuous activity.    

In October 1982, the veteran was hospitalized after reporting 
that she had trouble breathing, and she appeared anxious on 
admission.  During her hospitalization, the veteran reported 
feeling "jumpy" and "restless."  Several days later, the 
veteran was discharged and was diagnosed as having 
bronchospasm secondary to bronchitis and palpitations 
secondary to mitral valve prolapse.

The extant service medical records do not include entrance or 
separation examination reports, although the veteran's DD 
Form 214 indicates that she was discharged due to a physical 
disability.  

In July 1983, the veteran filed a claim for service 
connection for a heart condition. 

During a September 1983 VA examination, the veteran 
complained of occasional bradycardia and tachycardia.  It was 
noted that the veteran had no history of emotional illness, 
and that since discharge, she was working in a hospital.  
Following the examination, the veteran was diagnosed as 
having, in pertinent part, history of cardiac arrhythmia.  

By an October 1983 rating decision, the RO, in pertinent 
part, granted service connection for paroxysmal atrial 
tachycardia.   

In October 1998, the veteran filed a claim for service 
connection for "panic anxiety disorder."  She claimed that 
she had been discharged by a medical board for a heart 
condition in 1983, but that many of her symptoms actually 
resulted from an anxiety disorder.  She indicated that she 
had not been able to work for a year and was receiving Social 
Security disability benefits.

In a December 1998 letter, Jill Joyce, M.D., wrote that she 
had been providing the veteran with psychotherapy and 
psychopharmacological therapy since January 1996.  The 
veteran's condition had been difficult to sort out, as she 
had had episodes of dissociation, panic attacks, agoraphobia, 
and depression.  She was presently on disability and had not 
worked for over one year.  According to Dr. Joyce, the 
veteran's panic attacks began in the military but were not 
diagnosed as such at the time.  Dr. Joyce noted that, 
generally, panic attacks and paroxysmal atrial tachycardia 
can be confused initially, and opined that it was possible 
that these two conditions coexisted in the veteran's case.  
However, the veteran's condition was finally correctly 
identified in 1993 by another private physician, Dr. Marks, 
who diagnosed the veteran as having panic attacks.  Dr. Joyce 
detailed the veteran's symptoms of sleep disturbances, 
sadness, suicidal ideation, and anxiety, and diagnosed the 
veteran as having depression, panic disorder with 
agoraphobia, PTSD, and dissociative disorder (not otherwise 
specified) with possible dissociative identity disorder.  Dr. 
Joyce concluded her letter by opining that it was probable 
that the veteran had had panic attacks beginning in October 
1981, while she was in the military.

The veteran has submitted records from the offices of Frank 
W. Marks, M.D., which reflect outpatient treatment for 
various conditions between January 1984 and September 1996, 
including treatment for palpitations and a "panicky 
feeling" in March 1995.  These records also include the 
report of an essentially normal EKG conducted in March 1993.  

The veteran underwent a VA mental disorders examination in 
March 1999.  She was accompanied by a friend to help her due 
to memory problems, although she was able to give information 
in a fairly clear and succinct manner.  She detailed what 
could be described as a very difficult childhood, which 
included long periods of isolation and abuse, until she ran 
away from home at age 15.  The veteran denied having any 
happy or pleasant memories of her childhood.  She eventually 
volunteered for the Army at age 22, and ultimately worked as 
an emergency room nurse.  In 1981, however, she began 
developing episodes of chest pain, sensations of severe and 
impending doom, and a greatly increased heart rate.  She 
would feel unsteady, tremulous, shaky, unable to stand, short 
of breath, lightheaded, and sweaty.  She saw a cardiologist 
and was diagnosed as having cardiac disease, but the 
medication she was prescribed did not provide relief.  She 
was not evaluated for any psychiatric difficulties at this 
time, and continued to be seen by a cardiologist until she 
was "boarded out" of the service for these cardiac 
problems.  

The veteran reentered civilian life and worked as a nurse for 
over a decade.  However, she had increasing difficulties with 
panic attacks, avoided crowds, and had an exaggerated startle 
response, hypervigilance, occasional nightmares, and anxiety.  
She began developing a sense of foreshortened future as she 
did not know what kind of cardiac problems she was having or 
why they could not be cured.  She developed a restricted 
affect and difficulty concentrating.  She detailed a 
depressive episode in 1996, in which she lost a great deal of 
weight, felt very depressed and dysphoric, and was finding 
herself panicky and almost unsafe or non-functional at work.  
She reported that she would have panic attacks while in a 
patient's room, would have to sit down and would be unable to 
leave the room until it passed.  At the height of her 
difficulty, she actually would be unable to find her way back 
to her assigned unit in the hospital.

In 1996, she began seeing Dr. Joyce, who diagnosed her as 
having depressive episodes, panic disorder with agoraphobia, 
PTSD secondary to childhood abuse, dissociative disorder, and 
rule out dissociative identity disorder.  The veteran was 
currently taking a battery of psychiatric medications, and 
had been hospitalized three times in the prior few years due 
to psychiatric problems, including two hospitalizations in 
1998 for suicidal ideation.  

Following this examination, the veteran was diagnosed as 
having panic attacks with agoraphobia, PTSD secondary to 
childhood sexual abuse, dissociative disorder, major 
depressive episode in the past in partial remission, and rule 
out dissociative identity disorder.  The VA examiner further 
concluded that he did not believe the veteran's symptoms were 
of medical or cardiac origin.  While he acknowledged that the 
veteran's claims file was not available, he did note that it 
was a "very well known fact" that panic attacks are often 
misdiagnosed as being cardiac in origin for a time before the 
proper psychiatric diagnosis could be imparted.  The examiner 
further wrote that he would not be at all surprised if the 
physicians in the military did not acknowledge the 
psychological component of the veteran's distress due to her 
high level of repression and functioning.  The VA examiner 
believed that the panic attacks that the veteran had 
experienced in service continued at present, unabated despite 
significant treatment efforts.  The veteran was noted to be 
currently receiving Social Security benefits, and was deemed 
to be unable to work at present.

The veteran also underwent a VA cardiology examination in 
March 1999.  The examiner did not have the veteran's claims 
folder or service medical records, and essentially recorded 
the veteran's medical history as she described it.  Following 
the examination, the examiner's impression was that the 
veteran had paroxysmal atrial tachycardia, which was 
described as currently being under control and a very minor 
inconvenience to her.  The examiner further opined that the 
veteran's reported in-service panic attacks were "related to 
no significant tachycardia."  However, in a June 1999 
addendum, the same VA examiner reported that he had since had 
the opportunity to extensively review the veteran's claims 
folder and service medical records, and had now concluded 
that the veteran actually never had an episode of paroxysmal 
atrial tachycardia.  Rather, the examiner changed the 
diagnosis of the veteran's condition to mitral valve 
prolapse.  The veteran's in-service symptoms, including 
shortness of breath, were probably due to anxiety, although 
some were clearly related to upper respiratory infections she 
had, according to the VA examiner.

By a July 1999 rating decision, the RO denied service 
connection for a psychiatric condition to include PTSD.  By 
the same rating decision, the RO revised the veteran's 
service connected cardiac condition from paroxysmal atrial 
tachycardia to mitral valve prolapse.

In an August 1999 handwritten letter, an individual wrote 
that she was a registered nurse who had known the veteran for 
18 years.  This individual had witnessed episodes of near 
incapacitation when the veteran was in the military, and know 
that the veteran was seen on many occasions by military 
physicians who had diagnosed her as having a cardiac 
disability.  The veteran's episodes apparently continued 
after discharge and a "very knowledgeable" civilian 
physician had suggested that panic attacks may have been the 
problem.  This individual opined that had the veteran been 
properly diagnosed in the military as having panic attacks, 
she would have received the treatment she needed much 
earlier.  

In an August 1999 letter, Dr. Joyce wrote that the veteran 
had been suffering from panic attacks which arose from 
childhood trauma.  These panic attacks, according to Dr. 
Joyce, also caused the veteran to have dissociative identity 
disorder and PTSD, although the veteran's condition was 
diagnosed until the prior few years.  While the veteran 
clearly did have a cardiac condition, it may well very have 
come from the panic attacks.  Dr. Joyce suggested that had 
the veteran been properly diagnosed in military as having, at 
least in part, a psychiatric condition, she would have been 
able to get proper treatment.  She also suggested that 
because the panic attacks occurred in service, this indicated 
that they may have correlated with an increase in 
responsibility that was too stressful for the veteran.  

In an October 1990 notice of disagreement, the veteran 
clarified that she was seeking service connection for a 
psychiatric disorder, to include not PTSD but rather panic 
attacks.  The veteran also reasserted that she had been 
improperly diagnosed during service, an argument she again 
raised in her November 1999 substantive appeal.

In a May 2000 memorandum, the veteran's representative argued 
that the March 1999 VA psychiatric examination was inadequate 
because the examiner did not have the benefit of reviewing 
the veteran's claims file.  A new examination, with the 
claims folder being made available beforehand, was requested.

In an August 2001 letter, Dr. Joyce wrote that she was 
continuing to treat the veteran for diagnosed anxiety 
disorder, panic disorder with agoraphobia, major depression, 
PTSD, dissociative disorder, and potential dissociative 
identity disorder.  She again opined that the panic and 
anxiety symptoms the veteran currently had were the same as 
those she experienced during active duty. 

In an October 2001 letter, Dr. Joyce detailed the treatment 
provided and medication prescribed to the veteran for various 
psychiatric conditions, including depression, panic disorder 
with agoraphobia, PTSD, and dissociative disorder.  Dr. Joyce 
noted that the veteran had not been able to work since late 
1988 due to her conditions, and that she still was taking 
medications.  Attached to this letter were documents 
summarizing several psychiatric hospitalizations of the 
veteran at a private facility between June 1998 and June 
2000.

The veteran and a friend (the individual who wrote the August 
1999 letter) testified before the undersigned in Washington, 
D.C., on September 18, 2001.  The veteran stated that she 
worked as a nurse in the service for approximately three 
years.  In this role, she saw a lot of trauma, including the 
victims of stabbing and shooting.   In October 1981, she 
began to feel flushed and experienced rapid heart beats.  She 
would get a feeling of doom and her heart would beat so hard 
that it felt as if it were going to break through her chest.  
Sometimes she would get very pale and would be unable to walk 
due to uncontrollable shaking.  The veteran indicated that 
some of these symptoms were brought about by her being 
assigned too many tasks, including many administrative 
duties.  A battery of tests were administered, and the 
veteran was told by a cardiologist that she had Lown-Ganong-
Levine syndrome, and was later noted to have a prolapsed 
mitral valve.

After leaving active duty in 1983, the veteran worked for 14 
years as a staff nurse at a hospital.  At discharge, she was 
seeing a family physician whose records are no longer 
available.  In any case, this private physician apparently 
followed the findings of military physicians and treated the 
veteran (unsuccessfully) for a cardiac condition.  When 
working as a nurse, she would sometimes experience panic 
attacks in a patient's room, and would have to sit there 
until it resolved, which the veteran found embarrassing.  By 
approximately September 1997, the veteran was experiencing 
multiple panic attacks and becoming physically ill, leading 
her to miss a lot of time from work.  She eventually began to 
see Dr. Joyce, and was presently taking numerous psychiatric 
medications.  She reported still having panic attacks, but 
said that the medication was helping ease some of her 
anxiety.  The veteran also testified that she was currently 
receiving Social Security disability benefits based on her 
anxiety and panic disorder.  

The veteran's friend testified that she worked with the 
veteran in the emergency room during active duty.  The 
veteran reportedly came into the emergency room a couple of 
times with tachycardia and cardiac massage would be 
attempted.  She would also be given medicine but would come 
back later with the same symptoms.  The medicine would then 
be changed, yet the more medicine the veteran was given, the 
worse she felt.  The veteran's friend testified that there 
was a sharp contrast to the veteran's abilities when she 
initially began working in the emergency room in service and 
by 1996, when she was unable to work a full day, hold down a 
job, or even leave the house. 

II.  Analysis

A.  Duty to assist

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  This new law also contains revised 
notice provisions, and additional requirements pertaining to 
VA's duty to assist.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
provisions relating to claims to reopen finally denied 
claims, not here applicable.  See 66 Fed. Reg. 45620 (Aug. 
29, 2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991). 

VA has fulfilled the notice and duty to assist requirements 
in this case.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620, 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  The 
veteran has been notified of the criteria concerning service 
connection by means of the discussion in the July 1999 rating 
decision letter and the October 1999 statement of the case.  
VA has no outstanding duty to inform her that any additional 
information or evidence is needed. 

The veteran has undergone several VA examinations, and has 
testified at a Board hearing.  Private medical records have 
been obtained.  It is true that the veteran has identified 
outstanding treatment records from Dr. Joyce which have not 
been obtained, and it does appear that records from the 
Social Security Administration have not been requested.  The 
veteran was given an opportunity following her Board hearing 
to present those records, and, while some records were 
received, they are not complete.  However, in light of the 
disposition of this case (detailed below), a remand for these 
records is unnecessary.  The veteran is not prejudiced by the 
Board's consideration of her appeal without obtaining those 
records.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Under these circumstances, adjudication of this appeal, 
without referral to the RO for additional development or for 
initial consideration under VCAA, poses no harm or prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  


B.  Service connection for a psychiatric disability other 
than PTSD

In seeking VA disability compensation, the veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service. 38 U.S.C.A. § 
1131 (West Supp. 2001).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).  
Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2001).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and a 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 113, 1131, 1137 (West l991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  In this case, there is no evidence 
that the veteran has a psychosis.  

The veteran is presumed to be psychologically sound on 
entrance into service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior to service.  38 C.F.R. § 3.304(b) (2001).  
There is no evidence of a psychiatric disorder having been 
noted on entrance to service, as the veteran's entrance 
examination is not of record.  There is some evidence of a 
panic disorder pre-existing service, in that the veteran's 
private physician, Dr. Joyce, stated in her August 1999 
letter that the veteran's panic attacks arose from childhood 
trauma.  However, this medical opinion does not amount to 
clear and unmistakable evidence of a panic disorder pre-
existing service.  Furthermore, Dr. Joyce's opinion, while it 
relates panic attacks to childhood trauma, also relates the 
first instance of a panic attack as having occurred in 
October 1981, while the veteran was in military service.  
Accordingly, while there seems to be little doubt that the 
veteran did experience trauma as a child, there is no clear 
and convincing evidence that a panic disorder existed prior 
to service, and she is presumed sound on entrance into 
service.

The veteran was not diagnosed to have a panic disorder in 
service.  Where chronicity of a disease is not shown in 
service, service connection may be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b) (2001).  Also, the veteran may establish service 
connection if all of the evidence, including that pertaining 
to service, shows that a disease first diagnosed after 
service was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

The veteran has essentially claimed that she developed a 
panic disorder in service, which was incorrectly diagnosed 
and treated as a cardiac condition, and that she has 
continued to suffer symptoms of this panic disorder since the 
time of her separation from active duty.  The available 
service medical records do reflect that in approximately 
October of 1981, the veteran sought treatment following a 
sudden attack of nausea, tachycardia, and near syncope.  The 
veteran continued to regularly seek treatment for similar 
symptoms through the following year, and it appears that her 
symptoms were considered to be manifestations of an 
underlying cardiac, rather than psychiatric, condition.  
Indeed, the first documented time the veteran was actually 
noted to have panic-like attacks was in March 1995, during a 
visit to Dr. Marks.  

However, the veteran has presented several written opinions 
from a private physician, Dr. Joyce, which clearly conclude 
that she was actually suffering from panic attacks in 
service, and that these attacks are virtually unchanged from 
those she suffers from presently.  Moreover, a VA examiner 
also diagnosed the veteran as having panic attacks with 
agoraphobia, and further noted that it was a "very well 
known fact" that panic attacks are often misdiagnosed as 
being cardiac in origin for a time before the proper 
psychiatric diagnosis can be imparted.  The VA examiner went 
on to conclude that the veteran's in-service panic attacks 
continued at present, unabated despite significant treatment 
efforts.  While it is true that the examiner did not have the 
benefit of reviewing the veteran's service medical records or 
claims file, his conclusions are consistent with the records 
which are in the claims file, with the statements of the 
veteran and her friend, and with the conclusions repeatedly 
made by Dr. Joyce (a physician who has treated the veteran 
for years).  

Accordingly, the evidence is in equipoise, and resolving any 
doubt in the veteran's favor, the Board finds that service 
connection for panic disorder is warranted. 

C.  Service connection for PTSD 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2001); Cohen v. Brown, 10 Vet. App. 128 (1997).  See Zarycki 
v. Brown, 6 Vet. App. 91, 97 (1993). 

In this case, while the veteran has been diagnosed as having 
PTSD (among other conditions), this has been medically linked 
to childhood traumas, and has never been medically linked to 
her active duty service.  Neither the veteran nor her 
representative has alleged that the veteran has PTSD based on 
stressors (combat-related or otherwise) which occurred in 
service.  Indeed, in her October 1990 notice of disagreement, 
the veteran clarified that she was seeking service connection 
for a psychiatric disorder, to include panic attacks, not 
PTSD.  However, the RO did consider the issue of service 
connection for PTSD in its July 1999 rating decision and 
October 1999 statement of the case, and thus the Board will 
now also consider it.

In this case, the veteran has been diagnosed as having PTSD, 
but there has been no medical evidence presented linking this 
condition to service, nor has the veteran even alleged that 
an in-service stressor occurred which resulted in her PTSD.  
The preponderance of the evidence is against service 
connection for PTSD, and there is no benefit of any doubt to 
be applied.  See 38 U.S.C.A. § 5107 (West Supp. 2001).  
Therefore, service connection for PTSD is denied.


ORDER

Service connection for panic disorder is granted.

Service connection for PTSD is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

